ah
)¢

§§

l"“‘§5"-§

'Cas'e‘ §:18-cr-OOOOG-D Document 957 Filed 11/16/18 Page 1 of 3 Page|D 3063

erisa a:s'.er §mcousr
mg t 3;:"§ f‘F tx

il z"°\ § :;’ x him
‘*3:3 §§ ix gus
§ ”" ‘ g ` IN THE UNITED sTATEs DIsTRIcT coURT ZMS HGV 1 6 PH 3= 32
FoR THE NoRTHERN msch oF TExAs
DALLAs DIVIsIoN mqu €LEP,;_M_~
;:~;,S 1.. \£`\ \.
UNITED sTATEs oF AMERch
v- ’ No. 3:13-cR-6-D

ANTHONY RAY CHAMBERLAIN (17)

FACTUAL RESUME

In support of Chamberlain’s plea of guilty to the offense in Count 16 of the Third
Superseding Indictrnent, Chamberlain, the defendant, Wesley Spencer, the defendant’s
attorney, and the United States of America (the government) stipulate and agree to the
following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count 16 of the Third Superseding Indictment,
charging a violation of 21 U.S.C. §§ 841(a)(l) and (b)(l)(C), that is, Possession with
Intent to Distribute a Controlled Substance, the government must prove each of the
following elements beyond a reasonable doubt:l

Fz`rst. That the defendant knowingly possessed a controlled substance;

Second. That the substance was in fact a mixture or substance containing a
detectable amount of methamphetamine; and

Third. That the defendant possessed the substance with the intent to
distribute it.

 

‘ Paaem crim. Jury lnsrr. sm cir. 2.93 (2015).

Factual Resume - Page l

 

'CaSe"S:lS-cr-OOOOG-D Document 957 Filed 11/16/18 Page 2 of 3 Page|D 3064

STIPULATED FACTS

l. On or about January 24, 2018, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Anthony Ray Chamberlain, knowingly
possessed with intent to distribute a mixture or substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
84l(a)(l) & (b)(l)(C).

2. More specifically, on January 24, 2018, in the Dallas Division of the
Northern District of Texas, Chamberlain and a co-defendant, known here as S.C.,
knowingly delivered and distributed approximately 57 grams of methamphetamine to
another individual This methamphetamine transaction had been brokered by another
individual, known here as J.H.

[remainder of page left intentionally blank]

Fact:\al Resume - Page 2

 

 

`Case 3:18-Cr-OOOOG-D Document 957 Filed 11/16/18 Page 3 of 3 Page|D 3065

3. The defendant agrees that the defendant committed all the essential
elements of the offense. This factual resume is not intended to be a complete accounting
of all the facts and events related to the offense charged in this case. The limited purpose
of this statement of facts is to demonstrate that a factual basis exists to support the
defendant’s guilty plea to Count 16 of the Third Superseding Indictment.

AGREED To AND sTIPULATED on this Q”d§y of v\)OJ</~\ J ,
2018.

ERIN NEALY COX
UNITED STATES ATTORNEY

/¢}16%@¢ \ M%

ANTHONYRAY'€HAMBERLAIN FIMEHZE

Defendant Assistant United States Attomey
District of Columbia Bar No. 502391
Virginia State Bar No. 73215

 

1100 Commerce Street, Third Floor
d /\ Tel: 214-659-8680
WESLEY SPE§(CER\ Fax: 214-659-8812
Attomey for Defendant Email: philip.meitl@usdoi.gov

Factual Resume - Page 3

